Citation Nr: 1212868	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  06-17 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbar spine, prior to September 8, 2010.

2.  Entitlement to a disability rating in excess of 40 percent for degenerative changes of the lumbar spine, since September 8, 2010.

3.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

4.  Entitlement to an initial disability rating in excess of 10 percent for sensory radiculopathy of the left lower extremity.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970 and from February 1972 to May 1990. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the claims for service connection for hypertension and radiculopathy of the left lower extremity, and denied the claim for an increased rating for the lumbar spine disability.

In June 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

In a June 2011 rating decision, the AMC granted service connection for the Veteran's hypertension and assigned an initial 10 percent rating, retroactively effective from December 6, 2004, the date of receipt of the Veteran's claim.  The AMC also granted service connection for the Veteran's sensory radiculopathy of the left lower extremity and assigned an initial 10 percent rating, retroactively effective from September 8, 2010, the date of the VA examination that diagnosed radiculopathy.  The Veteran's representative appealed for higher initial ratings in an August 2011 statement.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating when this occurs VA adjudicators must consider whether the veteran's rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

The June 2011 rating decision also increased the evaluation for the service-connected degenerative changes of the lumbar spine to 40 percent, effective from September 8, 2010.  Where, as is the case here, an award of service connection for a disability has been granted and the assignment of an initial disability evaluation and subsequently assigned disability evaluations for that disability are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged," and have been in this case.  The Board further observes that, as the separate and increased evaluations granted during the appeal period do not represent the maximum rating available for the lumbar spine disability, the Veteran's appeal remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such the appeal relating to the lumbar spine is characterized as shown on the title page.  

The Board notes that the title page has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Veteran's representative, in an August 2011 statement, indicated that the Veteran is currently unemployed due to the pain from his service-connected lumbar spine disability.  Therefore, the record raises a claim for TDIU, and the claim has been added to the appeal accordingly.

The issues of: (1) entitlement to an initial disability rating in excess of 10 percent for the hypertension; (2) entitlement to an initial disability rating in excess of 10 percent for the sensory radiculopathy of the left lower extremity; and, (3) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.






FINDINGS OF FACT

1.  Prior to September 8, 2010, the degenerative changes of the lumbar spine, even with consideration of the Veteran's pain, were not manifested by: limitation of forward flexion of the lumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician.

2.  Since September 8, 2010, the degenerative changes of the lumbar spine, even with consideration of the Veteran's pain, were not manifested by: unfavorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  Prior to September 8, 2010, the criteria for a disability rating higher than 20 percent for the Veteran's degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011).

2.  Since September 8, 2010, the criteria for a disability rating higher than 40 percent for the Veteran's degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (determining that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and, (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant, unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.   

However, in the recent case of Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 


In this case, the Veteran was provided with full notice of the notice requirements under 38 C.F.R. § 3.159(b)(1).  Specifically, letters dated in December 2004 and May 2008 informed the Veteran that the evidence must support a worsening of his disability to substantiate the appeal.  The letters also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control.  Moreover, with respect to the Dingess requirements, the Veteran was given notice in the May 2008 letter of what type of information and evidence he needed to substantiate his claim for an increased rating, as this is the premise of the claim.  The May 2008 letter also provided notice of the type of evidence necessary to establish an effective date for the disability on appeal.  Any questions as to the appropriate effective date to be assigned are moot as the appeal has been denied.  Any timing error in regards to the notice provided was cured by the subsequent readjudication of the claim in the June 2011 rating decision, and the June 2011 and November 2011 Supplemental Statements of the Case (SSOCs).

Next, VA has a duty to assist the Veteran in the development of the appeal.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the Veteran's service treatment records (STRs), and his available VA and private outpatient treatment records.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  In addition, the Veteran was afforded VA medical examinations, most recently in September 2010, which provided specific medical opinions pertinent to the disability on appeal.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 384.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is also satisfied as to substantial compliance with its June 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a notice letter, requesting the names and addresses of his private medical providers.  This letter was sent to the Veteran in June 2010, and the Veteran did not respond.  This also included obtaining the Veteran's recent VA treatment records.  All treatment records dated since November 2004 were obtained and added to the claims file.  The remand also directed the RO/AMC to provide the Veteran with another VA examination to assess the current severity of his service-connected lumbar spine disability.  This examination was provided to the Veteran in September 2010.  The Veteran's appeal was then readjudicated in the June 2011 and November 2011 SSOCs.  Thus, the Board finds that there has been substantial compliance with its prior remand directives.  Id. 

II.  Increased Ratings

The Veteran contends that his service-connected lumbar spine disability is more severe than indicated by its current disability ratings.  A 20 percent disability rating is currently assigned prior to September 8, 2010, and a 40 percent rating is assigned since September 8, 2010.  38 C.F.R. § 4.71a.
Relevant Law and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  




Specific Rating Criteria

The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5242.  However, the Veteran also has a diagnosis of intervertebral disc syndrome (IVDS) (i.e., degenerative disc disease) from the September 2010 VA compensation examination.  Thus, the Board will also address Diagnostic Code 5243 in its analysis.  38 C.F.R. § 4.71a.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms, such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

DC 5003, for degenerative arthritis, provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

When an evaluation of a disability is based upon limitation of motion, the Board must also evaluate the extent of a veteran's functional loss of the musculoskeletal system and consider whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  If a veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 85.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Analysis

The Board will first consider whether a disability rating higher than 20 percent is warranted prior to September 8, 2010.  For the reasons described below, the Board finds that a rating higher than 20 percent is not warranted prior to September 8, 2010.  The evidence of record does not establish that the lumbar spine disability has been manifested by limitation of forward flexion of the lumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician - to warrant a higher 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

The evidence of record dated prior to September 8, 2010, includes a June 2005 VA examination and VA Medical Center (VAMC) treatment records.

Specifically, at the June 2005 VA examination, the Veteran's forward flexion of the lumbar spine was limited to 80 degrees, even when considering his pain.  Thus, the Veteran did not have limitation of forward flexion of the lumbar spine to 30 degrees or less.  Id.

Further, at the June 2005 VA examination, the Veteran had ranges of motion in all directions of his lumbar spine, albeit limited motion, even when considering his pain.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 31st Ed., page 94 (2007).  Thus, since the Veteran has mobility in his lumbar spine, his spine is not ankloysed to warrant a higher rating.  Id.

Additionally, at the June 2005 VA examination, the Veteran describe having been prescribed bed rest by a physician for his lumbar spine.  In an August 2011 statement, the Veteran's representative argued that the Veteran has experienced incapacitating episodes due to his lumbar spine disability.  However, the treatment records do not establish that at any time prior to September 8, 2010, the Veteran has been prescribed bed rest by a physician for his lumbar spine disability.  As previously stated, Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  Thus, since a physician has not prescribed bed rest for the Veteran, he is not entitled to a higher rating under this Code.  Id.

The VA and private treatment records do not provide evidence contrary to that obtained at the June 2005 VA examination.

Thus, a higher rating is not warranted because the evidence of record does not establish that the lumbar spine disability has been manifested by limitation of forward flexion of the lumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IVDS requiring bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  The evidence of record is against a finding for a disability rating higher than 20 percent, prior to September 8, 2010, for the Veteran's degenerative changes of the lumbar spine.  38 C.F.R. § 4.71a.

The Board will now consider whether a disability rating higher than 40 percent is warranted since September 8, 2010.  For the reasons described below, the Board finds that the Veteran is not entitled to a rating higher than 40 percent since September 8, 2010.  The evidence of record does not demonstrate that the Veteran's lumbar spine disability has been manifested by unfavorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician - to warrant a higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

Since September 8, 2010, the only pertinent evidence of record is the September 8, 2010, VA examination.  

At the September 2010 VA examination, the Veteran had ranges of motion in all directions of his lumbar spine, albeit limited motion, even when considering his pain.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 31st Ed., page 94 (2007).  Thus, since the Veteran has mobility in his lumbar spine, his spine is not ankloysed to warrant a higher rating.  Id.

Additionally, at the September 2010 VA examination, the Veteran reported that he has to rest during a flare-up of his lumbar spine; however, he did not describe ever having been prescribed bed rest by a physician for his lumbar spine.  The September 2010 VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that the Veteran did not have incapacitating episodes of spine disease.  In an August 2011 statement, the Veteran's representative argued that the Veteran has experienced incapacitating episodes due to his lumbar spine disability.  However, the treatment records do not establish that at any time during his appeal, the Veteran has been prescribed bed rest by a physician for his lumbar spine disability.  As previously stated, Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  Thus, since a physician has not prescribed bed rest for the Veteran, he is not entitled to a higher rating under this Code.  Id.

Thus, a rating higher than 40 percent is not warranted because the evidence of record does not establish that the lumbar spine disability has been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IVDS requiring bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  The evidence of record is against a finding for a disability rating higher than 40 percent, since September 8, 2010, for the Veteran's degenerative changes of the lumbar spine.  38 C.F.R. § 4.71a.

The Veteran has also put forth credible complaints of pain on use of the lumbar spine.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's lumbar spine disability is likely manifested by some functional limitation due to pain on motion and during flare-ups.  However, the Board notes that the Veteran's current compensable ratings contemplate complaints of pain, especially on extended use, and that there is no showing of any other limitations after repetitions or functional impairment, which would warrant a higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; Mitchell, 25 Vet. App. at 32; DeLuca, 8 Vet. App. at 205-06.  Therefore, the preponderance of the evidence is against an evaluation in excess of the currently assigned disability ratings.

Furthermore, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC.  The Board has contemplated whether separate disability ratings should be assigned for any associated neurological manifestations resulting from the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, DC 5242, Note (1).  The Veteran's radiculopathy of the left lower extremity is addressed separately in this decision.  At the September 2010 VA examination, the examiner diagnosed the Veteran with erectile dysfunction.  The examiner then determined that there is no current, objective evidence that the erectile dysfunction is related to the Veteran's lumbar spine disability.  There are no other medical opinions of record concerning the erectile dysfunction.  Thus, the Board finds that a separate evaluation for erectile dysfunction, as secondary to the lumbar spine disability, is not warranted.  Additionally, separate evaluations for other neurological disabilities are not warranted at this time, as the Veteran has consistently denied the presence of any associated bowel or bladder impairment, or radiculopathy in the right lower extremity, which would warrant such an evaluation.  Id.

The Veteran's lumbar spine disability has never met the requirements for a higher disability rating since one year prior to filing his increased rating claim.  Thus, the Board cannot "stage" this rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay testimony concerning the severity of his lumbar spine disability is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Based on the foregoing, the Board finds that the evidence of record does not support a finding for higher disability ratings for the service-connected degenerative changes of the lumbar spine.  As such, the preponderance of the evidence is against the Veteran's claims of entitlement to an evaluation higher than 20 percent for his degenerative changes of the lumbar spine, prior to September 8, 2010, and an evaluation higher than 40 percent since September 8, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disabilities are more severe than are reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  However, the Board notes that the Veteran's representative, in an August 2011 statement, argued that the Veteran is currently unemployed due to his service-connected lumbar spine disability.  In this regard, the September 2010 VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that the Veteran's lumbar spine disability would not prevent sedentary employment.  The June 2005 VA examiner also determined that the Veteran's back pain does not completely prevent his work.  The claims file does not contain any additional medical opinions regarding the Veteran's employability.  Additionally, the record does not show that the Veteran has required frequent hospitalizations for his service-connected lumbar spine disability.  Thus, there is no unusual clinical picture presented that takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's lumbar spine disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbar spine, prior to September 8, 2010, is denied.

Entitlement to a disability rating in excess of 40 percent for degenerative changes of the lumbar spine, since September 8, 2010, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

First, the Board finds that the Veteran's representative's August 2011 statement can be construed as a Notice of Disagreement (NOD) with the June 2011 rating decision, which granted service connection for the Veteran's hypertension and sensory radiculopathy of the left lower extremity.  Specifically, in the August 2011 statement, the Veteran's representative states that the Veteran seeks increased ratings for these disabilities, and does not feel that the current ratings accurately reflect the severity of his conditions.  Thus, the Veteran has appealed the initial disability ratings assigned for his hypertension and sensory radiculopathy of the left lower extremity.  To date, the RO has not responded to this NOD with a Statement of the Case (SOC) addressing these issues.  The Board finds that these issues must be remanded, so that a SOC can be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Second, the Veteran has also raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that, when evidence of unemployability is presented in cases such as this, the issue of whether TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service-connected.  See Rice, 22 Vet. App. at 452-53.  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  The Board has determined that further action by the RO/AMC is necessary prior to disposition of the TDIU claim.  Specifically, on remand, the RO/AMC should address whether a TDIU is warranted.  As this matter is being remanded, the RO/AMC should also take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, and that is consistent with the VCAA.
 
Finally, the most recent outpatient treatment records from the VAMC in Gainesville, Florida, are dated from March 2008.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claims of: (1)  entitlement to an initial disability rating in excess of 10 percent for the hypertension; and (2) entitlement to an initial disability rating in excess of 10 percent for the sensory radiculopathy of the left lower extremity.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of these claims.

2.  The RO/AMC must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied, with respect to whether the Veteran is entitled to TDIU.  See Dingess/Hartman, 19 Vet. App. at 473.  

3.  The AMC is requested to obtain any outstanding VA treatment records for the Veteran dated from March 2008 to the present.  Any response received should be associated with the Veteran's claims folder. 

4.  The RO/AMC must review the claims file, and after ensuring that the notice above has been provided and after undertaking any other development deemed appropriate, to include ordering a VA examination, the RO/AMC should then adjudicate the claim for a TDIU.  If the claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2002 & Supp. 2011). 



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


